t c no united_states tax_court dow a and sandra e huffman et al petitioners v commissioner of internal revenue respondent docket nos filed date the sole issue for decision is whether a correction to the inventory_method employed by s_corporations owned by certain of the petitioners constitutes an accounting_method change that requires an adjustment pursuant to sec_481 i r c for periods ranging from to years the corporations’ accountant in applying the link-chain dollar-value_method of valuing lifo inventory omitted a step required by that method held r’s revaluations of the corporations’ inventories to correct for the accountant’s omissions constituted changes in a method_of_accounting employed by the corporations requiring adjustments pursuant to sec_481 i r c to prevent amounts of income from being omitted solely on account of the changes cases of the following petitioners are consolidated herewith james a and dorothy a patterson docket no douglas m and kimberlee h wolford docket no and neil a and ethel m huffman docket no charles fassler mark f sommer jennifer s smart and brett s gumlaw for petitioners mark d eblen for respondent opinion halpern judge these cases have been consolidated for purposes of trial briefing and opinion by notices of deficiency dated date the notices respondent determined deficiencies in federal income taxes as follows petitioners husband and wife taxable calendar_year deficiency dow a and sandra e huffman james a and dorothy a patterson douglas m and kimberlee h wolford neil a and ethel m huffman -- -- -- dollar_figure dollar_figure big_number -- big_number big_number dollar_figure big_number big_number petitioners have conceded some of the adjustments made by respondent that give rise to the deficiencies in question and other adjustments are merely computational and do not require our attention the sole issue for decision is whether a correction to the inventory_method employed by corporations owned by certain of the petitioners constitutes an accounting_method change that requires an adjustment pursuant to sec_481 of the internal_revenue_code_of_1986 as amended and in effect for the years in issue some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact we shall make additional findings_of_fact as we proceed background all petitioners except for james a and dorothy a patterson resided in kentucky at the time they filed their respective petitions the pattersons resided in florida at the time they filed their petition the huffman group the huffman group of corporations huffman group consists of four members sometimes the members neil huffman nissan inc nissan neil huffman volkswagen inc volkswagen neil huffman enterprises inc d b a neil huffman dodge dodge and neil huffman inc d b a huffman chrysler plymouth chrysler the members sell new and used automobiles in kentucky at least one of each married pair of petitioners owns stock in one or more of the members each of the members has elected to be treated as an s_corporation under the provisions of sec_1361 hereafter all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue use of inventories the members of the huffman group all sell merchandise new and used automobiles each therefore computes its gross_income from sales during a year by subtracting from sales revenue the cost of the goods sold see sec_1_61-3 income_tax regs because each is a merchant each must also use inventories and an accrual_method of accounting to determine the cost of the goods sold and to match that cost against sales revenue see sec_1_471-1 merchants must use inventories and c i generally where inventories necessary accrual_method must be used with regard to purchases and sales income_tax regs as explained by stephen f gertzman gertzman in his treatise federal tax_accounting par pincite 2d ed cited hereafter as gertzman par __ at __ in the case of a merchant that sells a large number of essentially similar or fungible items the cost of the goods sold during any period is computed in steps using inventories and an accrual_method of accounting along with various assumptions as to the manner in which the actual costs incurred in acquiring or producing items of inventory are allocated among the items so acquired or produced to compute the cost_of_goods_sold during a year the steps are as follows first the costs of the items acquired or produced during the year are aggregated that total is then combined with the aggregate cost of the items on hand at the beginning of the year to produce the total cost of the goods available for sale during the year that last total is then allocated among items on hand at the end of the year cost of ending inventory and items sold during the year cost_of_goods_sold the formula for determining cost_of_goods_sold is essentially as follows cost of beginning_inventory purchases and other acquisition or production_costs cost of the goods available for sale - cost of ending inventory cost_of_goods_sold various cost-flow assumptions are used to allocate the cost of goods available for sale between goods sold during the year and goods remaining on hand at the end of year two assumptions generally used for financial_accounting and tax purposes are first-in_first-out fifo and last-in_first-out lifo id par pincite under fifo it is assumed that the first goods acquired or produced are the first goods sold and that the goods remaining in ending inventory are the last goods acquired or produced id under lifo it is assumed that the last goods acquired or produced are the first goods sold id we are fifo is authorized by sec_1_471-2 income_tax regs and lifo is authorized by sec_472 the following example is based on an example in gertzman federal tax_accounting par pincite 2d ed cited hereafter as gertzman par __ at __ example assume that in its first year of operation a continued concerned here with certain aspects of lifo the lifo_method -- introduction we have said the overriding purpose of lifo is to match current costs against current income 92_tc_1314 gertzman describes the objective of the lifo_method similarly the objective of the lifo_method is to match relatively current costs against current continued retailer acquires identical products at the following times and costs date number unit cost total jan apr july oct dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure assuming that units remain on hand at the end of the year it is necessary to determine what portion of the dollar_figure aggregate cost of goods available for sale should be allocated to those units the balance will be allocated to the units sold and will be deemed the cost_of_goods_sold under fifo the ending inventory would be deemed to cost dollar_figure consisting of a layer of units at dollar_figure a unit and a layer of units at dollar_figure a unit the balance of the cost of goods available for sale dollar_figure would be allocated to the units sold and would be deemed the cost_of_goods_sold under lifo the ending inventory would be deemed to cost dollar_figure consisting of a layer of units at dollar_figure a unit and a layer of units at dollar_figure a unit the balance of the cost of goods available for sale dollar_figure would be allocated to the units sold and would be deemed the cost_of_goods_sold revenues to compute a meaningful gross_profit gertzman par pincite gertzman posits that businesses have a continuing need for a certain level of inventory and he justifies lifo on the ground that the changing costs associated with maintaining that level of inventory should be expensed in the year incurred id gertzman believes that the lifo objective of matching is achieved because the costs associated with changing prices are generally reflected in the cost_of_goods_sold id pincite to the extent so reflected those costs when increasing are in effect treated as deductible expenses see id because the lifo_method matches current revenues against relatively current costs gertzman views the lifo_method of accounting as producing a meaningful or true measure of the gross_profit from sales for a period id pincite for a taxpayer whose ending inventory computed under lifo reflects the lower prices of antecedent purchases rather than the higher price of current purchases the income_tax advantage of lifo is obvious a reduction in current income leading generally to a reduction in current income_tax the potential for increased gain on account of the allocation of the lower in the example supra in note the use of lifo instead of fifo increased the cost_of_goods_sold by dollar_figure from dollar_figure to dollar_figure that dollar_figure represents the inflation that had occurred during the year in the cost of the items that remained on hand at the end of the year units x increase in price of dollar_figure a unit units x increase in price of dollar_figure a unit costs of antecedent purchases to ending inventory is not eliminated however it is simply deferred until in time there is a liquidation of the items to which those lower costs have been allocated see id pincite the term lifo reserve refers to the amount by which the fifo value eg the current replacement cost of inventory exceeds the lifo value shown in the accounting_records of the taxpayer see id par pincite it is a measure of the potential gain in a store of inventoried items on account of the use of the lifo_method there is more than one method for computing the value of a lifo inventory id par pincite nevertheless all lifo computational methods involve essentially three determinations the lifo inventory must be segmented into groups or pools of similar items a determination must be in the example supra note assuming lifo the lifo reserve at the end of the year would be dollar_figure calculated as follows fifo value current replacement cost of ending inventory units at dollar_figure dollar_figure units at dollar_figure dollar_figure lifo value of ending inventory units at dollar_figure dollar_figure units at dollar_figure dollar_figure difference lifo reserve dollar_figure dollar_figure dollar_figure made as to whether there has been a quantitative change in the inventory of each pool during the period in question and there must be a determination of the manner in which increments to ie increases in the quantity of each pool are to be valued id we are here concerned mainly with the third of those determinations two basic lifo computational methods are permitted by the income_tax regulations the specific_goods_method a measure of inventory in terms of physical units of individual items see sec_1_472-2 income_tax regs and the dollar-value_method a measure of inventory in terms of dollars see sec_1_472-8 income_tax regs each method is designed to make the three determinations previously identified gertzman par pincite we are here concerned with the dollar-value_method -- dollar-value_method of valuing lifo_inventories gertzman explains the dollar-value_method as follows under the dollar-value_method the common denominator for measuring items within a pool is not units such as pounds or yards but dollars as of a particular date thus a reduction in the number of inventory_items within a pool will not reduce the lifo value of the inventory as long as the total inventory stated in base-year dollars ie the base_year cost of the inventory is not reduced the base_year cost of an item is generally what the item cost or would have cost at the beginning of the year for which lifo was first adopted id par pincite fn ref omitted the dollar-value_method is described similarly in sec_1_472-8 income_tax regs consider the following example of the dollar-value_method based on gertzman par pincite assume that t a manufacturer began operations a number of years ago with pounds of item a that cost dollar_figure a pound its total inventory was thus valued at dollar_figure normal operations require the taxpayer to purchase and consume pounds of a each year the lifo value of its closing_inventory would thus have remained dollar_figure notwithstanding that the cost of a increased to dollar_figure a pound in the interim assume further that because of technical advantages an equal quantity of item b may now be used in lieu of item a the current price of b is dollar_figure a pound and because of the price advantage of b over a dollar_figure t this year purchase sec_4 pounds of b and consumes its remaining stock of a like a b has a base-year_cost of dollar_figure under those facts if t follows the dollar-value_method with a single inventory_pool that includes both items a and b its cost_of_goods_sold and ending inventory will be as follows quantitative change in base-year_cost of inventory beginning_inventory at base-year_cost pounds of a at dollar_figure pounds of b at dollar_figure ending inventory at base-year_cost pounds of a at dollar_figure pounds of b at dollar_figure increase in inventory cost_lifo value of inventory beginning_inventory ending inventory cost_of_goods_sold beginning_inventory purchases pounds of b at dollar_figure lb less ending inventory cost_of_goods_sold dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure continued under the dollar-value_method once items have been grouped into pools the next step is to determine whether there has been any change in the quantity of dollars invested in the pools over the year see gertzman par b pincite those changes are determined by comparing the aggregate base-year_cost of the items in a pool at the beginning of the year to the aggregate base-year_cost of the items in the pool at the end of the year see id par b pincite to if the latter exceeds the former there has been an increment in the pool if the former exceeds the latter there has been a liquidation of all or part of the pool id par b pincite the base-year_cost of an item in a pool is the cost of the item or what would have been the item’s cost if it had been added to the pool as of the base date see id base date is the first day of the first year for which lifo is adopted id a similar description continued lifo reserve at end of year replacement cost of ending inventory pounds of b at dollar_figure lb less lifo value of ending inventory lifo reserve dollar_figure dollar_figure dollar_figure the dollar-value_method allowed t to take full advantage of the current cost of b in determining its cost_of_goods_sold by focusing solely on the change in the dollar value of t’s total inventory investment rather than the specific mix of items constituting that investment the dollar-value_method allowed t to liquidate its investment in a without incurring a tax on past inflation the lifo reserve measures the potential gain built into the inventory_pool of the procedure for measuring the change in the size of a pool is found in sec_1_472-8 income_tax regs under any application of the dollar-value_method it is necessary to have a means for computing the base-year costs of the items in a pool and for computing the value of any increment in or liquidation of the pool gertzman par b pincite- as stated by the regulations with respect to an increment in determining the inventory value for a pool the increment if any is adjusted for changing unit costs or values by reference to a percentage relative to base-year_cost determined for the pool as a whole sec_1_472-8 income_tax regs three methods for making those computations are authorized by sec_1_472-8 income_tax regs the double-extension_method an index_method and a link-chain_method the following example based on an example in the regulations illustrating the double-extension_method shows how all three methods work example demonstrates the computation of t’s ending inventory for year example t elects beginning with calendar_year to compute its inventory by use of the dollar-value lifo_method t creates pool no for items a b and c the composition of the inventory for pool no at the base date january of year is as follows items units unit cost total cost a big_number dollar_figure dollar_figure sec_1_472-8 example income_tax regs b c total base_year cost jan yr big_number dollar_figure dollar_figure big_number big_number big_number at december year the closing_inventory of pool no contains units of a big_number units of b and units of c t computes the current-year cost of the items making up the pool by reference to the actual cost of the goods most recently purchased the most recent purchases of items a b and c are as follows items purchase date quantity purchased a b c dec yr big_number dec yr big_number nov yr unit cost dollar_figure dollar_figure dollar_figure the inventory of pool no at december year shown at base-year and current-year costs is as follows dec yr inventory at jan yr base-year_cost current-year cost dec yr inventory at items quantity unit cost amount unit cost amount big_number big_number a b c totals dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number if the amount of the december year inventory at base- year cost were equal to or less than the base-year_cost of dollar_figure at january year that amount would be the ending lifo inventory at december year however since the base- year cost of the ending lifo inventory at december year amounts to dollar_figure and is in excess of the dollar_figure base-year_cost of the opening_inventory for that year there is a dollar_figure increment in pool no during that year that increment must be valued at current-year cost ie multiplied by the ratio of dollar_figure to dollar_figure big_number big_number or dollar_figure percent the lifo value of the inventory in pool no at december year is dollar_figure computed as follows ratio as a percentage of total current-year cost to total inventory at base-year_cost base-year_cost_lifo value dec yr inventory at jan yr dec yr jan yr base cost dollar_figure dollar_figure dec yr increment totals big_number big_number big_number big_number the lifo reserve for pool no as of december yr is dollar_figure computed as follows dec yr inventory at current-year cost less lifo value of ending inventory equals lifo reserve dollar_figure big_number big_number -- link-chain_method where use of either an index or double-extension_method is impractical or unsuitable due to the nature of the inventory in a dollar-value_pool a taxpayer may use a link-chain_method of computing the lifo value of the pool sec_1_472-8 income_tax regs the regulations do not contain any examples that illustrate the computational procedures employed in using a link- chain method leslie j schneider in his treatise federal income_taxation of inventories explains the link-chain_method as follows t he link-chain_method is comparable to the double- extension method except that the base_year is rolled forward each year thus instead of comparing the current-year cost and the base-year_cost of each item in the ending inventory under the link-chain_method the current-year cost and the preceding year’s cost referred to as the item’s prior-year cost of each item are compared this comparison is used to compute a one-year index referred to as the current years’ index each year’s current-year index is multiplied or linked to all preceding year’s sic current-year indexes to arrive at a cumulative price index that relates back to the taxpayer’s base_year schneider federal taxation of inventories sec b pincite - fn refs omitted the following example example continues the facts of example it is based on the assumption that as of the beginning of year in addition to electing to compute its inventory by use of the dollar-value lifo_method t elected to use the link-chain_method to compute the base-year and current-year cost of its inventory pools example illustrates the computation of t’s ending inventory for pool no for year an increment in year closing_inventory is determined to exist at base-year costs and a lifo value is assigned to that increment using yearly increments in cost as shown example during year t completely disposes of item a and purchases item d which is properly includible in pool no t constructs a prior year unit cost for item d dec yr inventory at current-year cost items quantity unit cost amount unit cost amount dec yr inventory at prior-year cost big_number big_number b c d totals dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number the computational procedures for the link-chain_method are described by the commissioner in revproc_97_36 sec_2 c and d 1997_2_cb_450 big_number big_number cumulative index base-year_cost of dec yr inventory 1st year percentage link 2nd year percentage link product chain percentage dec yr relative to jan yr base date x base-year_cost dollar_figure dollar_figure the lifo value of the inventory in pool no at december year is dollar_figure computed as follows ratio as a percentage of dec yr current-year dec yr inventory at cost to inventory at base-year_cost base-year_cost_lifo value jan yr base cost dollar_figure dollar_figure dec yr increment big_number dec yr increment totals big_number big_number big_number big_number big_number the lifo reserve for pool no as of december yr is dollar_figure computed as follows dec yr inventory at current-year cost less lifo value of ending inventory equals lifo reserve dollar_figure big_number big_number example continues the facts of example at base-year costs year closing_inventory is less than year closing_inventory indicating that a liquidation of inventory has occurred during year that liquidation is reflected by the elimination of the year layer of inventory and a reduction in the year layer of inventory example dec yr inventory at current-year cost items quantity unit cost amount unit cost amount dec yr inventory at prior-year cost big_number big_number b c d totals dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number cumulative index base-year_cost of dec yr inventory 1st year percentage link 2nd year percentage link 3rd year percentage link product chain percentage dec yr relative to jan yr base date x x base-year_cost dollar_figure dollar_figure the lifo value of the inventory in pool no at december year is dollar_figure computed as follows ratio of dec yr current-year inventory at cost to inventory at dec yr base-year_cost base-year_cost_lifo value jan yr base cost dollar_figure dollar_figure dec yr increment big_number totals big_number big_number big_number the lifo reserve for pool no as of december yr is dollar_figure computed as follows dec yr inventory at current-year cost less lifo value of ending inventory equals lifo reserve dollar_figure big_number big_number -- preconditions to use of lifo_method use of the lifo_method for income_tax purposes is dependent on certain conditions being satisfied and a proper election to adopt and use the method being made see sec_472 c income_tax regs time and manner of making election huffman group elections the parties have stipulated that prior to the tax years at issue each member of the huffman group filed an election to use the link-chain dollar-value lifo inventory_method the link-chain_method dollar_figure the parties have further stipulated that those elections were effective for the members as of the close of their taxable years ending as follows nissan date volkswagen date dodge and chrysler date the accountant’s method the huffman group employed an accountant the accountant to compute the values of the respective inventories of each member using the link-chain_method the accountant was consistent in his method the accountant’s method of making those computations each year for each member beginning with the year of each member for the parties have attached documentation to the stipulation of facts evidencing those elections the documentation is inconsistent with the described elections with respect to neil huffman enterprises inc d b a neil huffman dodge and neil huffman inc d b a huffman chrysler plymouth in that it indicates that those corporations elected to adopt an index_method as provided in sec_1 e income_tax regs which will be developed by double extending a representative portion of inventory at beginning of year cost and current cost such an index_method is distinct from the link-chain_method purportedly adopted we address the significance of that fact infra in sec iii c b iii of this report which it elected the link-chain_method the election_year and continuing thereafter without exception until the actions of respondent that led to this litigation together and without distinguishing among members the election and following years the parties have stipulated that for each of the election and following years the accountant omitted a computational step required by sec_1_472-8 income_tax regs which addresses the dollar-value_method of pricing lifo_inventories pursuant to his method the accountant first determined the items in each dollar- value pool at the end of each year he then determined the current-year cost of each pool and divided that current-year cost by a cumulative index to determine the base-year_cost of the pool he compared the base-year_cost so determined to the base-year_cost of the pool as of the beginning of the year when the end-of-the- year base-year_cost exceeded the beginning-of-the-year base-year_cost the accountant determined that there had been an increment to the pool but he did not multiply the increment by the cumulative index he failed to index the increment to determine a lifo value for the increment sometimes the accountant’s error he assumed the lifo value of the increment to be the difference between the end-of-the-year and beginning-of-the-year base-cost of the pool that assumption led him to conclude that the yearend lifo value of each pool was its value determined at base-year costs under the accountant’s method for years in which he determined that there had been an increment to an inventory_pool his failure to index the increment resulted in his understating the yearend lifo value of the pool assuming that the cumulative index expressed as a percent was greater than which in turn resulted in an unwarranted increase in his computation of the cost of the goods sold from the pool an understatement of the gross_income attributable to those sales and an overstatement of the lifo reserve attributable to the pooldollar_figure for years in which he determined that an inventory_pool had been liquidated in whole or in part his past failures to have indexed any increments remaining in the pool at the beginning of the year resulted in his computing too low a cost_of_goods_sold from the pool which in turn resulted in an overstatement of the gross_income attributable to those sales the accountant’s error did not result in the permanent omission of any amount of gross_income by any member the distortion resulting from the accountant’s error can be seen in the following example t a merchant elects to compute her lifo inventory using a dollar-value_method and begins her first year under the dollar-value_method year with units of an inventoriable item with a base-year_cost of dollar_figure a unit later the yearend lifo value of the pool was understated because even under the lifo_method inventory cannot be carried at a cost lower than the actual cost of purchasing the inventory cf 76_tc_708 ndollar_figure that year after the wholesale price of the item has increased to dollar_figure a unit t purchases units more unfortunately t makes no sales during that year applying the accountant’s method nevertheless t computes a cost_of_goods_sold of dollar_figure she reaches that result by determining the value of her ending inventory units comprising an opening_inventory of units plus an increment of units at base-year unit cost dollar_figure to be dollar_figure x dollar_figure since the base-year_cost of her opening_inventory of units is dollar_figure and she purchased units during the year for dollar_figure her cost of goods available for sale is dollar_figure which after subtracting the value determined for her yearend inventory dollar_figure results in a cost_of_goods_sold and a loss of dollar_figure assume further that in the next year year t decides to liquidate her inventory units and retire she sells her inventory in bulk for dollar_figure her cost_of_goods_sold is her year opening_inventory of dollar_figure which results in t realizing a year gain of dollar_figure of course t realizes neither a loss in year nor a net gain in year t’s failure to index the unit increment included in her year ending inventory distorts her income for both year sec_1 and dollar_figure the distortion is only matter of timing however since the understatement of income in year is rectified by the overstatement of income in year the following table for the units purchased during year the index would be reflecting the doubling during the year in the unit cost of the inventoriable item illustrates the distortions lifo inventory lifo inventory undistorted distorted yr yr yr yr opening_inventory plus purchase sec_3 equals cost of goods available for sale less closing_inventory equals cost_of_goods_sold dollar_figure dollar_figure dollar_figure dollar_figure sales less cost_of_goods_sold line equals gross_income from sales it should be noted that if t’s failure to index the year increment were corrected as of the beginning of year increasing her year opening_inventory to dollar_figure without any concomitant increase in her year ending inventory then dollar_figure of gross_income would go unreported t would have a phantom loss of that amount in year with no offsetting gain in year unless an offsetting sec_481 adjustment were made in year to correct that apparent windfall respondent’s examination and adjustments -- the examination sometime after the members of the huffman group filed their federal_income_tax returns respondent commenced an examination of those and prior returns respondent identified mistakes in the members’ beginning and ending inventory values shown on those returns due to the accountant’s error respondent revalued the members’ inventories for the election and following years beginning for nissan and volkswagen with and for dodge and chrysler with and ending for all four corporations with those revaluations caused respondent to make adjustments to the members’ gross incomes for those years for each inventory_pool for each year respondent proceeded as follows he first calculated the correct yearend lifo inventory value based on the correct yearend lifo inventory value he next calculated the correct yearend lifo reserve he then subtracted the correct yearend lifo reserve from the yearend lifo reserve calculated by the accountant the difference generally a positive number the adjustment to ending inventory is the amount that he calculated would have to be added to or subtracted from generally added to the yearend lifo inventory value computed by the accountant to conform that value with the correct yearend lifo value to calculate any necessary adjustment_to_gross_income for the year respondent subtracted from the adjustment to ending inventory the similarly calculated adjustment that he had made for the prior year except of course for the first year he commenced making adjustments the difference was usually positive and would thus increase gross_income by in effect decreasing the cost_of_goods_sold from the pool the following table illustrates respondent’s adjustments with respect to nissan for through all dollar figures in thousands lifo inventory value as corrected dollar_figure dollar_figure dollar_figure lifo reserve as corrected less lifo reserve as reported equals adjustment to ending inventory less adj to beginning_inventory equals yearly adjustment to income big_number big_number big_number big_number big_number big_number cumulative adjustment to income adjustment to ending inventory respondent’s adjustment to ending inventory is a measure of the improper net increase in cost_of_goods_sold and net reduction in gross_income through the end of the year due to the accountant’s error it is by definition equal to the accountant’s overstatement of the lifo reserve as of that yearend which overstatement is a measure of the gain in the inventory_pool that should already have been recognized under the lifo_method in appendices attached to his brief respondent calculates the required adjustment to inventory for each member of the huffman group for each year for which he recalculated the member’s inventories and additionally describes the required adjustment as the cumulative adjustment to income for the year petitioners agree that respondent’s calculations of the beginning and ending inventories of each member of the huffman group are correct -- the adjustments apparently because the expiration of the period of limitations on assessment and collection of tax see sec_6501 respondent is limited in the number of years open to adjustment by him the earliest year open to an adjustment by respondent is for nissan dodge and chrysler and it is for volkswagen for the earliest and each succeeding year of a member open to adjustment by him respondent increased or in two cases decreased the taxable_income of the member to reflect respondent’s recalculation of the member’s beginning and ending inventories for the year the amounts of the adjustments in taxable_income resulting from those recalculations and the taxable years to which they correspond are as follows member nissan volkswagen dodge chrysler --- dollar_figure --- --- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number petitioners do not contest those portions of the deficiencies that result from those adjustments in addition for the earliest year of each member open to adjustment by respondent the first year in issue respondent made an additional adjustment under sec_481 that adjustment increased the taxable_income of the member for that year to reflect the cumulative adjustments to income revealed by respondent’s recalculations for all years of the member’s up until that year those adjustments the sec_481 adjustments are as follows member nissan volkswagen dodge chrysler --- dollar_figure --- --- dollar_figure --- big_number big_number the parties vigorously dispute whether the sec_481 adjustments cumulatively dollar_figure are permissible and it is that question that is the primary issue before us change in method_of_accounting no member of the huffman group requested respondent’s permission to change its method_of_accounting i introduction discussion the parties are in agreement that in computing the lifo values of the huffman group’s yearend inventories the accountant employed by the group omitted a computational step required by sec_1_472-8 income_tax regs addressing the dollar-value_method of pricing lifo_inventories the consequence of the accountant’s error was that generally he understated the lifo value of those inventories which generally resulted in an under- reporting of income from sales respondent corrected the accountant’s error and petitioners accept respondent’s adjustments to the inventories of the members of the huffman group for all of the years in issue petitioners do not accept however respondent’s determination that in making those adjustments for the first year in issue of each member he was implementing a change that he had made in the members’ methods_of_accounting which necessitated his making additional adjustments for those years pursuant to sec_481 petitioners argue that respondent’s adjustments were merely the result of his correction of a mathematical error made by the accountant they point out that pursuant to sec_1_446-1 income_tax regs the correction of a mathematical error is explicitly excluded from constituting a change in method_of_accounting because they argue there was no change in any member’s method_of_accounting no sec_481 adjustments were warranted they concede however that if sec_481 adjustments were warranted respondent has correctly computed those adjustments our sole task is to determine whether the sec_481 adjustments were warranted which requires us to determine whether in revaluing the members’ inventories respondent corrected a mathematical error or changed the members’ methods_of_accounting for those inventories before addressing that question we shall discuss the relevant provisions of sec_446 and sec_481 in citing sec_1_446-1 and b income_tax regs we refer to that section as in effect before its revision by t d 2001_4_cb_419 which replaced much of the content of that section with the substantially_similar content of sec_1_446-1t e ii a and b temporary income_tax regs fed reg date ii sec_446 and sec_481 a sec_446 sec_446 prescribes certain rules with respect to methods_of_accounting a taxpayer computes its taxable_income in accordance with its method_of_accounting see sec_446 and has some discretion in choosing a permissible method_of_accounting see sec_446 nevertheless no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income sec_1_446-1 income_tax regs see sec_446 the regulations interpret the term method_of_accounting to include not only the taxpayer’s overall_method_of_accounting but also the taxpayer’s accounting treatment of any item sec_1_446-1 income_tax regs in general a taxpayer wishing to change its method_of_accounting must obtain the prior approval of the commissioner see sec_446 sec_1_446-1 income_tax regs the regulations give guidance but no comprehensive definition as to what constitutes a change in method_of_accounting the regulations provide a rule_of inclusion a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction changes in method_of_accounting include a change involving the method or basis used in the valuation of inventories sec_1_446-1 income_tax regs the regulations also provide certain rules of exclusion eg a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of an item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting sec_1_446-1 income_tax regs the regulations give no guidance as to the meaning of the term mathematical error b sec_481 the distinction between a change in method_of_accounting and the correction of a mathematical error is especially significant because of sec_481 sec_481 prescribes the rules to be followed in computing taxable_income in cases where the taxable_income of the taxpayer is computed under a method_of_accounting different from that under which the taxable_income was previously computed sec_1_481-1 income_tax regs for purposes of sec_481 a change in method_of_accounting includes a change in the taxpayer’s overall_method_of_accounting or a change in the taxpayer’s treatment of a material_item see id sec_481 specifies that in computing the taxpayer’s income for the taxable_year of the change in method_of_accounting year_of_change there shall be taken into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitteddollar_figure iii discussion a introduction a notable feature of sec_481 is that the adjustments called for by the section may be made notwithstanding that the period of limitations on assessment and collection of tax may have closed on the years closed years in which the events giving rise to the need for an adjustment occurred see 80_tc_895 while section sec_481 provides sec_481 adjustments required by changes in method_of_accounting a general_rule --in computing the taxpayer's taxable_income for any taxable_year referred to in this section as the year_of_the_change -- if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer may not necessarily conflict with the statute_of_limitations found in sec_6501 see id it does place a premium on distinguishing between the correction of errors which is limited to open years and a change in a method_of_accounting which implicates sec_481 here a determination that the accountant’s error was a mathematical error would work in petitioners’ favor that is because whether the adjustments accepted by petitioners result from the correction of mathematical errors or from accounting_method changes the adjustments result in a decrease in each member’s lifo_reserves as of the beginning of the member’s first year in issue without any concomitant recognition of gain if the adjustments result from the correction of mathematical errors then the unrealized gains eliminated by the decreases in reserves simply escape taxation on the other hand if those decreases in lifo_reserves result from changes in the members’ methods_of_accounting then respondent’s sec_481 adjustments will capture the unrealized_gain eliminated by the decreases in reserves to distinguish between error correction and an accounting_method change we must examine both the pertinent treasury regulation and caselaw b sec_1_446-1 income_tax regs sec_1_446-1 income_tax regs gives content to the term method_of_accounting sec_1_446-1 income_tax regs gives guidance as to what constitutes a change in a method_of_accounting and sec_1_446-1 income_tax regs provides that a change involving the method or basis used in the valuation of inventories is a change in method_of_accounting that final provision is suggestive that respondent’s adjustments correcting the accountant’s consistent failure to value properly the members’ closing inventories constitute changes in the members’ methods_of_accounting that suggestion is reinforced by other provisions in sec_1_446-1 income_tax regs which give consistency and timing considerations an important if not determinative role to play in determining whether an adjustment constitutes a change in method_of_accounting as we described supra in giving the background of this case the accountant erred in applying the link-chain_method he did so consistently for each member beginning in the year the member elected the link-chain_method and ending only when respondent found the error the error resulted in income being under-reported for some most years and over-reported for other years and if not corrected the error would not result in the permanent omission_of_income by the taxpayers the accountant’s error was an error in allocating the cost of goods available for sale during a year between the items sold during the year and the items on hand at the end of the year generally under a system of inventory_accounting the value assigned to the items on hand at the end of one year establishes the value of the items on hand at the beginning of the next year consequently the accountant’s error would if applied consistently as in fact it was self correct at least in the sense that if the error were continued over the life of any inventory_pool the total gain reported on account of the sale of items in the pool would be correct see eg 93_tc_500 similar conclusion with respect to the income reported through the period in which ending inventory is correctly valued the accountant’s error was thus an error in timing because it was an error in the proper time for reporting an item_of_income gain from sales the accountant’s method was a material_item in each member’s overall plan of accounting see sec_1_446-1 income_tax regs on that ground alone respondent’s change to that method would appear to be a change in a method_of_accounting as that expression is used in sec_1_446-1 income_tax regs by consistently repeating the same error the accountant established a pattern which although not determinative of is indicative of a method_of_accounting id nevertheless sec_1_446-1 income_tax regs provides that a change in method_of_accounting does not include correction of mathematical or posting errors and petitioners argue that in correcting the accountant’s error respondent did no more than correct a mathematical or posting error we have interpreted the term posting error to be an error in ‘the act of transferring an original entry to a ledger’ wayne bolt nut co v commissioner supra pincite quoting black’s law dictionary 5th ed that does not describe the accountant’s error and we conclude that the accountant made no posting error the term mathematical error is not as stated defined in the regulation nor have we or any other court defined it for purposes of sec_1_446-1 income_tax regs the term does however appear in the internal_revenue_code principally in sec_6213 which allows the unrestricted assessment and collection of tax arising out of mathematical or clerical errors for purposes of sec_6213 the term mathematical_or_clerical_error is defined by sec_6213 as pertinent to this case the definition is an error in addition subtraction multiplication or division sec_6213 moreover before congress provided the specific definition of the term mathematical_or_clerical_error found in sec_6213 courts generally had limited the scope of the term mathematical error for purposes of sec_6213 and its predecessors to errors in arithmetic e g farley v scanlon aftr 2d ustc par e d n y mathematical error means an error in computing the tax on what the return itself concedes to be income 131_fsupp_626 n d cal the term was meant to refer to errors in arithmetic this opinion is based primarily on the common meaning given to the phrase ‘mathematical error ’ we have no reason to believe that the drafters of sec_1_446-1 income_tax regs intended the term mathematical error to have any meaning beyond its common meaning and petitioners have failed to show us that the term has a common meaning different from the common meaning found by the district_court in repetti ie an error in arithmetic that definition comports with the scope of the term posting error with which the term mathematical error is associated in the regulations and we conclude that the term mathematical error as used in sec_1_446-1 income_tax regs describes an error in arithmetic ie an error in addition subtraction multiplication or division the accountant did not make a mathematical error because he did not make an error in arithmetic he neither divided when he should have multiplied nor multiplied x and found the product to be the accountant erred in that after deflating the current-year cost of each inventory_pool to determine whether at base-year costs there had been an increment in the pool and finding an increment he failed to multiply the increment by the cumulative index in order to determine the yearend lifo value of the pool the accountant reached an erroneous result not because he made a mistake in arithmetic multiplication but because he omitted the critical step of multiplication altogether that kind of error no more lends itself to being classified as an arithmetical mathematical error than does the error of the baker who having intended to double the recipe for a cake he has baked finds that the cake has only risen half way because he failed to double the measure of baking powder called for by the recipe petitioners cannot avoid respondent’s sec_481 adjustment on the ground that respondent changed no method_of_accounting because he corrected only mathematical or posting errors nor can petitioners avail themselves of the exceptions in sec_1_446-1 income_tax regs specifying that an accounting_method change does not include the correction of errors in the computation of tax_liability or adjustments not involving the proper time for inclusion of an item_of_income or the taking of a deduction although sec_1_446-1 income_tax regs appears dispositive in respondent’s favor our inquiry does not end there because courts addressing the issue of whether a change in method_of_accounting has occurred have not uniformly given consistency and timing considerations the weight given those considerations by the regulations c caselaw introduction in considering the caselaw dealing with what constitutes a change in method_of_accounting we must distinguish between cases decided before and after before courts were mostly left to their own devices to resolve whether an accounting adjustment rose to the level of a change in method_of_accounting in paragraphs e and of sec_1_446-1 income_tax regs were revised by treasury_decision see t d 1970_ 2_cb_98 the revision included in those revisions were the following the addition of the language found in paragraph e ii a of sec_1_446-1 income_tax regs to the effect that although a pattern of consistent treatment is not necessary to establish a method_of_accounting for an item in most instances a method_of_accounting is not established for an item without such consistent treatment id pincite the term material_item also found in paragraph e ii a which before the revision was unqualified was redefined with the following qualification a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction id the rules of exclusion found in sec_1_446-1 income_tax regs that a change in method_of_accounting includes neither mathematical or posting errors nor the adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction were added petitioners do not challenge the validity of sec_1_446-1 income_tax regs petitioners’ argument petitioners’ argument is as follows it has long been held that where a taxpayer properly elects a particular accounting_method the making by the taxpayer of an error in the use of that accounting_method is an error thus it logically follows that the correction of that error is not a change_of_accounting_method petitioners’ argument rests on the premise that a taxpayer does not change its method_of_accounting by deviating from it if the premise is sound then the taxpayer does not change its method_of_accounting by correcting that deviation since before during and after the deviation the taxpayer used the same method_of_accounting petitioners can find some support for their premise in cases holding that a taxpayer does not change its method_of_accounting when it does no more than conform to a prior accounting election or some specific requirement of the law many of the cases that petitioners rely on however were decided before the revisions to sec_1_446-1 income_tax regs emphasizing consistency and timing considerations petitioners refer us to 296_f2d_290 6th cir in which the court_of_appeals held that the taxpayer had the right to change its original reporting position and report income from a construction_contract in the year the contract was finally completed and accepted because the taxpayer had previously adopted that method for reporting income from construction contracts id pincite the court_of_appeals emphasized that the taxpayer had no election ie choice but to report the income in the correct year pursuant to the method_of_accounting it had adopted id pincite petitioners also cite n c granite corp v commissioner 43_tc_149 and 45_tc_489 in the first case we said that a taxpayer need not obtain the commissioner’s consent to change its method_of_accounting where the law specifically prescribes or proscribes a method_of_accounting or computation n c granite corp v commissioner supra pincite in the second case we held that no timing question was presented so therefore the consent of the commissioner to change a method_of_accounting was not required when to conform to caselaw the taxpayer changed its method of recovering its basis in speculative installment notes from a pro- rata recovery method to a method that allowed it to recover all of its basis before it reported any gain underhill v commissioner supra pincite because those cases were decided before and do not address the consistency and timing considerations emphasized in sec_1_446-1 income_tax regs their weight is uncertain post-1970 decisions a primo pants co v commissioner this court has generally agreed with sec_1 e ii income_tax regs that consistency in matters of timing defines a method of accountingdollar_figure for example in 78_tc_705 the petitioner arbitrarily valued its finished goods inventory pincite percent of selling_price and its materials and work in process inventories pincite percent of cost the taxpayer contended that the commissioner’s adjustments to those values eliminating the unwarranted discounts and making certain other changes were not a change in the treatment of any material_item id pincite in making that assertion the taxpayer argued that its discounting practices had nothing to do with proper time for reporting income id we reached the opposite conclusion based on our inquiry whether the taxpayer’s discounting practices caused its lifetime income to be underreported or merely shifted the time at which some of that income was reported id pincite we concluded because we are here dealing with inventory where one year’s closing_inventory becomes the next year’s opening_inventory we are satisfied that the present case involves only postponement of income and therefore involves a timing question id primo pants co has been extensively cited and we have applied a similar analysis in other cases to conclude that a change from a flawed method of determining we have held that consistent treatment of an item is shown by two or more taxable years of application 108_tc_448 affd in part and revd in part 184_f3d_786 8th cir inventory to a correct method involves only timing questions and thus constitutes a change in method_of_accounting see eg superior coach inc v commissioner t c pincite wayne bolt nut co v commissioner t c pincite because the accountant’s error in the instant case had precisely the same effect as did the taxpayer’s discounting practices in primo pants co --viz it served merely to alter the distribution of a lifetime income among taxable periods--that case would seem to govern us here requiring us to conclude that respondent’s adjustments to the members’ inventories constituted a change in the members’ methods_of_accounting petitioners attempt to distinguish primo pants co and the cases of the court that follow it but their reading of those cases is flawed for example on brief petitioners discount the relevance of our holding in primo pants co because they suggest no contention was made that the undervalued inventory was the result of a mathematical error on the contrary our report in primo pants co states petitioner characterizes the various adjustments to inventory as the mere correction of its application of its lower_of_cost_or_market method of valuing inventory primo pants co v commissioner t c pincite b cases cited by petitioners i korn indus inc v united_states petitioners rely heavily on 532_f2d_1352 to support their position that respondent merely corrected mathematical errors and there were no accounting_method changes in korn indus inc for consecutive years the taxpayer a furniture manufacturer deviated from its long-established method of valuing inventories for those years the taxpayer improperly omitted certain costs from the value of its finished goods inventory which caused a correspondingly improper addition to the cost_of_goods_sold and thus an understatement of gross_income on its tax_return for the fifth year the taxpayer showed a correct beginning_inventory which included costs that had been omitted from the previous year’s ending inventory the taxpayer viewed its action as the correction_of_an_error and not a change in its method_of_accounting therefore it accepted the commissioner’s adjustments to its beginning and ending inventories for the preceding years for which the period of limitations on assessment and collection had not run but it objected to the commissioner’s sec_481 adjustment which the commissioner made to account for the disparity between the taxpayer’s opening_inventory for the second preceding year and its ending inventory for the third preceding year which could not be adjusted since the period of limitations had run if the taxpayer were right that its method_of_accounting had not changed it would enjoy in effect a double deduction to the extent of the costs improperly omitted from inventory in the first years the court of claims conceded that the taxpayer had not properly accounted for the omitted costs nevertheless it agreed with the taxpayer that in revaluing its finished goods inventory for the first open_year the commissioner had not changed its method_of_accounting id pincite the court reasoned that the taxpayer’s omissions were inadvertent and thus analogous to mathematical or posting errors the correction of which would not have amounted to a change in method_of_accounting id taxpayers on other occasions have brought korn indus inc to our attention see eg superior coach of fla inc v commissioner t c pincite facts before us distinguishable from those in korn indus inc wayne bolt nut co v commissioner supra pincite similar in superior coach we noted that some commentators had pointed out that the good-faith exception seemingly created by korn indus inc appears to be without statutory authorization superior coach inc v commissioner supra pincite n indeed assuming that consistently made accounting errors are generally inadvertent ie made in good_faith an inadvertence-based exception to the general_rule that the consistent treatment of an item amounts to a method_of_accounting would seem to swallow that general_rule we need not resolve that conundrum today because as in the past the facts before us are distinguishable from those in korn indus inc v united_states supradollar_figure unlike in korn indus inc the accountant’s error in failing properly to apply the link chain method neither was an interruption in a history of proper application of that method nor was it restricted to only a portion of the costs to be taken into account in valuing inventories the facts of korn indus inc are distinguishable ii evans v commissioner petitioners also refer us to evans v commissioner tcmemo_1988_228 in evans the question was whether individual taxpayers on the cash_method_of_accounting had established a different method_of_accounting for employment-related bonuses by for years reporting such bonuses in the year in which the bonuses were authorized rather than in the year in which they were received the taxpayers argued that for those years they had merely misapplied the cash_method and therefore no change in accounting_method was involved when in the fourth and fifth years they changed their practice of reporting bonuses from the year authorized to the year received and reported the fourth year’s bonuses in year five we agreed concluding that the taxpayers never intended to adopt an accrual_method of accounting for bonuses though adhering to the holding of its predecessor in korn indus inc v united_states ct_cl see diebold inc v united_states cl_ct n affd 891_f2d_1579 fed cir the u s claims_court now the u s ct of fed claims has emphasized the primacy of consistency and timing in establishing a method_of_accounting see diebold inc v united_states supra and their change in practice merely corrected inadvertent errors analogous to posting errors we cited korn indus inc v united_states supra evans v commissioner supra is a memorandum opinion of this court and memorandum opinions are not binding see eg 124_tc_80 moreover the conclusion we expressed in evans that the taxpayer merely misapplied the cash_method appears to contradict an example in the regulations interpreting sec_481 example in sec_1 e iii income_tax regs involves a taxpayer who consistently reports its income and expenses on an accrual_method of accounting except for real_estate_taxes which it reports on the cash_method_of_accounting the example concludes that a change in the treatment of real_estate_taxes from the cash_method_of_accounting to an accrual_method of accounting is a change in method_of_accounting because the change is a change in the treatment of a material_item in the taxpayer’s overall accounting practice finally it is doubtful that intent plays a significant role in determining whether a taxpayer has adopted a method_of_accounting see buyers home warranty co v commissioner tcmemo_1998_98 see also 108_tc_448 if the change affects the amount of taxable_income for or more taxable years without altering the taxpayer's lifetime taxable_income then it is strictly a matter of timing and constitutes a change in method_of_accounting affd in part and revd in part 184_f3d_786 8th cir iii gimbel brothers standard oil petitioners cite two additional cases for the proposition that a taxpayer does not change its method_of_accounting when it corrects a deviation from a previously elected method_of_accounting 535_f2d_14 use of accrual_method in accounting for one of five types of credit plans following election that required taxpayer to apply installment_method to all plans was impermissible given that election and retroactive application of installment_method was mere correction of error 77_tc_349 election under sec_1_612-4 income_tax regs to deduct intangible_drilling_and_development_costs meant that taxpayer had no choice but to do so and reversal of capitalization of some such costs was not change in method_of_accounting petitioners equate the elections by the members of the huffman group to use the link-chain_method with the elections in those two cases so that deviation and subsequent 535_f2d_14 like korn indus inc v united_states supra was decided by the court of claims and is therefore not binding upon us further the former case analyzes and applies regulations in effect before we nevertheless include the case in this discussion because it was decided following the issuance in of the regulations in effect for the instant case adherence do not amount to changes in any accounting_method respondent distinguishes those cases by arguing that though the members duly elected the link-chain_method because the method was never properly applied the huffman group never adopted the link- chain method we agree with respondent that the facts of gimbel bros inc and standard oil co are distinguishable from those now before us the parties have stipulated that for each member for the election and following years ie for or years the accountant omitted a computational step required by the regulations governing the dollar-value_method of pricing lifo_inventories we agree with respondent that the members may individually have elected the link-chain_method but no member adopted it until respondent made his corrections that alone distinguishes the facts before us from those in gimbel bros inc and standard oil co where the errors were committed in the context of a broader compliance with the taxpayer’s proper method_of_accounting moreover although stipulated by the parties it is questionable whether all four of the members actually elected to use the link-chain_method to value their respective inventoriesdollar_figure gimbel bros inc and standard oil co are distinguished discussion there is an evident incongruity between sec_1 see supra note e ii income_tax regs which gives consistency and timing considerations an important if not determinative role to play in determining whether the treatment of an item constitutes a method_of_accounting and the proposition advanced by petitioners and evidenced by a body of caselaw including cases of this court that a taxpayer does not change its method_of_accounting when it does no more than conform to a prior accounting election or some specific requirement of the law the notion that a taxpayer does not change its method_of_accounting when it merely conforms to a prescribed but ignored method_of_accounting is contradicted by at least one example in sec_1_446-1 income_tax regs sec_1 e ii c example income_tax regs addresses a merchant a jeweler erroneously reporting income from sales on the cash_method_of_accounting as discussed supra under the heading use of inventories inventories and an accrual_method of accounting are required when the sale of merchandise is an income-producing factor the example holds that a change from the cash_method to the accrual_method is a change in the merchant’s overall plan of accounting and thus is a change in method_of_accounting moreover the notion is also inconsistent with the more recent view of the courts that a taxpayer needs the commissioner’s consent to change from an erroneous to a correct method_of_accounting see eg wayne bolt nut co v commissioner t c pincite a change in method_of_accounting occurs even when there is a change from an incorrect to a correct method_of_accounting and other cases noted in convergent techs inc v commissioner tcmemo_1995_ there are also three examples in sec_1 e iii c income_tax regs holding that an impermissible method_of_accounting is a method_of_accounting a change from which requires the consent of the commissioner examples and we question whether there is vitality to the notion that a taxpayer conforming to a required but theretofore ignored method_of_accounting does not change its method_of_accounting by so conforming consider a taxpayer that elects a method_of_accounting and for some time adheres to the method thereby adopting it the taxpayer then for some time deviates from the method before again adhering to it the notion that the taxpayer did not change its method_of_accounting when it either first deviated from the method or thereafter adhered to the method is a notion that is narrower than the previously described notion and it is one we have supported see eg evans v commissioner tcmemo_1988_ we have not however been consistent in holding that a taxpayer does not change its method_of_accounting when it does no more than adhere to a method adopted pursuant to a prior accounting election see eg sunoco inc subs v commissioner tcmemo_2004_29 retroactive attempt to change treatment of certain mining expenses would be change in method_of_accounting and not mere correction of error where taxpayer had knowingly and consistently albeit improperly capitalized and amortized expenses that should have been included in taxpayer’s cost_of_goods_sold handy andy t v appliances inc v commissioner tcmemo_1983_713 specifically finding that an impermissible change in accrual methodology was a change in method_of_accounting and that reversion to original methodology was a second change in method_of_accounting warranting a sec_481 adjustment indeed in 88_tc_1069 a transferee_liability case the transferee argued that the transferor’s alteration of a lifo inventory_valuation procedure constituted the correction of an accounting error and not a change in method_of_accounting we held that although the alteration in question may have constituted the correction_of_an_error it also constituted a change in method_of_accounting pursuant to sec_472 id pincite we added where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable id our inconsistency in holding that a taxpayer does not change its method_of_accounting when it does no more than conform to a prior accounting election is not necessarily inconsistent with sec_1_446-1 income_tax regs that is because generally pursuant to sec_1_446-1 income_tax regs it is the consistent treatment of an item involving a question of timing that establishes such treatment as a method_of_accounting therefore a short-lived deviation from an already established method_of_accounting need not be viewed as establishing a new method of accountingdollar_figure if not so viewed neither the deviation from nor the subsequent adherence to the method_of_accounting would be a change in method_of_accounting the question of course is what is short-lived the commissioner’s position is that consistency is established for purposes of sec_1_446-1 income_tax regs by the same treatment of a material_item in two or more consecutively filed returns revproc_2002_18 2002_1_cb_678 we have said something similar johnson v commissioner supra pincite we need not today determine how long is short here even if we were to assume that the members elected the link-chain_method and adopted it see supra pp no member deviated from the link-chain_method for less than years that is not a short-lived deviation d conclusion we affirm the conclusions that tentatively we reached supra in section iii b of this report the accountant erred in applying the link-chain_method he did so consistently and his error was an error in timing it was not within the meaning of section nor in reaching that conclusion would a court have to find that the taxpayer committed a posting or mathematical error see sec_1_446-1 income_tax regs e ii b income_tax regs either a mathematical or posting errordollar_figure while in some circumstances a taxpayer deviating from its previously established method_of_accounting may again adhere to its established method before the deviation has time to harden into a method of its own the accountant’s consistent error for no less than years rules out that possibility the accountant’s method was therefore a material_item in each member’s overall plan of accounting respondent’s change to the accountant’s method a material_item was thus a change in method_of_accounting iv conclusion for the first year in issue of each member respondent’s revaluation of the member’s inventory constituted a change in the member’s method_of_accounting therefore respondent’s sec_481 adjustments are permissible each petitioner owning shares of stock in any member of the huffman group must take into account his or her share of the sec_481 adjustments we need decide no other issue it is worth mentioning that the use of price indexes in applying the dollar-value_method is a matter to which congress in sec_472 and the secretary_of_the_treasury in his regulations see eg sec_1_472-8 and revenue procedures have devoted attention among the latter are revproc_97_36 1997_2_cb_450 and revproc_97_37 1997_2_cb_455 the first of those revenue procedures describes the adoption of the alternative_lifo_method a dollar-value link-chain_method for retailers of autos and light-duty trucks as a change in method_of_accounting the second likewise describes the inventory price index computation ipic_method to reflect the foregoing decisions will be entered for respondent reporter’s note this opinion was amended by order on date
